Appellate Case: 22-5077     Document: 010110776253         Date Filed: 12/01/2022       Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                            December 1, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  MARION DALE HOLLAN,

        Petitioner - Appellant,

  v.                                                            No. 22-5077
                                                    (D.C. No. 4:22-CV-00313-CVE-JFJ)
  SCOTT CROW,                                                   (N.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

        This matter is before the court on Marion Dale Hollan’s pro se requests for a

 certificate of appealability (“COA”) and to proceed on appeal in forma pauperis. Hollan

 seeks a COA so he can appeal the district court’s dismissal, on timeliness grounds, of his

 28 U.S.C. § 2254 habeas petition. See 28 U.S.C. § 2253(c)(1)(A) (providing no appeal

 may be taken from a final order denying habeas corpus relief unless the petitioner first

 obtains a COA); id. § 2244(d) (setting out a one-year statute of limitations as to a habeas

 corpus petitions). Because Hollan has not “made a substantial showing of the denial of a

 constitutional right,” id. § 2253(c)(2), this court denies his request for a COA and



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-5077      Document: 010110776253         Date Filed: 12/01/2022         Page: 2



 dismisses this appeal. Likewise, because Hollan has not demonstrated the “existence of a

 reasoned, nonfrivolous argument on the law and facts,” Lister v. Dep’t of Treasury, 408

 F.3d 1309, 1312 (10th Cir. 2005), we deny his request to proceed on appeal in forma

 pauperis.1

        In his § 2254 habeas petition, Hollan seeks to challenge his forty-year-old

 Oklahoma state convictions for murder and shooting with intent to kill. See Hollan v.

 State, 676 P.2d 861, 863 (Okla. Crim. App. 1984). Relying on the Supreme Court’s

 recent decision in McGirt v. Oklahoma, 140 S. Ct. 2452 (2020), Hollan raises a variety of

 assertions as to the validity of his convictions. The district court dismissed Hollan’s

 petition as untimely, 28 U.S.C. § 2244(d)(1), concluding Hollan was not entitled to either

 statutory or equitable tolling.

        Hollan seeks a COA so he can appeal the district court’s dismissal of his § 2254

 petition. To be entitled to a COA, Hollan must make “a substantial showing of the denial

 of a constitutional right.” 28 U.S.C. § 2253(c)(2). That is, he must demonstrate

 “reasonable jurists could debate whether (or, for that matter, agree that) the petition

 should have been resolved in a different manner or that the issues presented were

 adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 120 S. Ct.

 1595, 1603–04 (2000) (quotations omitted). For those reasons set out in Warnick v.




        1
         Given this court’s denial of Hollan’s request to proceed on appeal in forma
 pauperis, he is reminded of his obligation to immediately remit the full filing fee. See
 Kinnell v. Graves, 265 F.3d 1125, 1129 (10th Cir. 2001).

                                               2
Appellate Case: 22-5077     Document: 010110776253         Date Filed: 12/01/2022      Page: 3



 Harpe, No. 22-5042, 2022 WL 16646708, at *2-3 (10th Cir. Nov. 3, 2022),2 and Pacheco

 v. El Habti, 48 F.4th 1179, 1191 (10th Cir. 2022), Hollan cannot satisfy that showing.

        Hollan’s request for a COA is DENIED and this appeal is DISMISSED.


                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge




        2
          This court recognizes Warnick is unpublished and, thus, not binding precedent.
 Nevertheless, the analysis set out therein is completely persuasive and this panel adopts it
 in its entirety. See Tenth Cir. R. 32.1.

                                              3